 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WARREN CLEVELAND GREEN,                            No. 2:18-cv-0731 MCE AC P
12                      Plaintiff,
13          v.                                          ORDER
14   R. ATIENZA, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a reply to the order adopting the June

18   14, 2019 findings and recommendations and dismissing all of plaintiff’s medical deliberate

19   indifference claims in this case. ECF No. 26. Plaintiff appears to be under the mistaken

20   impression that the order in this case somehow dismissed his claims in another case he has

21   pending before this court, Green v. CDCR, 2:14-cv-2854 TLN AC P. Id. He requests an official

22   document stating that Green v. CDCR was dismissed and explaining why it was dismissed and

23   asks how he is supposed to proceed. Id. at 4, 6.

24          The District Judge’s order in this case had no effect on plaintiff’s other cases pending in

25   this court. It dismissed only the deliberate indifference claims plaintiff was attempting to make in

26   this case, No. :18-cv-0731 MCE AC P, against doctors G. Church, J.S. Agarwal, N. Malakkla,

27   and R. Atienza.

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. To the extent plaintiff is seeking clarification of the court’s June 14, 2019 order,
 3   clarification is provided as set forth above.
 4          2. Plaintiff’s request for documentation showing that Green v. CDCR, 2:14-cv-2854
 5   TLN AC P, has been dismissed is denied because that case has not been dismissed and is
 6   currently still pending.
 7          3. To the extent plaintiff appears to be seeking advice from the court on how he is to
 8   proceed, the request is denied.
 9   DATED: July 31, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
